Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 1 of 9 Page ID #:688




 1   Carol A. Sobel (SBN 84483)
     LAW OFFICE OF CAROL A. SOBEL
 2   725 Arizona Ave.
 3   Santa Monica, California 90401
     Tel: (31) 393-3055
 4
     Email: carolsobel@aol.com
 5
 6
     Shayla R. Myers (SBN 264054)               Catherine Sweetser (SBN 271142)
     LEGAL AID FOUNDATION                       SCHONBRUN SEPLOW HARRIS
 7   OF LOS ANGELES                             & HOFFMAN, LLP
 8   7000 S. Broadway                           11543 W. Olympic Blvd.
     Los Angeles, CA 90003                      Los Angeles, CA 90064
 9
     Tel: (213) 640-3983                        Tel: (310) 396-0731
10   Email: smyers@lafla.org                    Email: catherine.sdshhh@gmail.com
11
     Attorneys for Intervenors CANGRESS
12   and Los Angeles Catholic Worker
13
14
                        UNITED STATES DISTRICT COURT

15
         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

16
                                        )   CASE NO. 20-CV-02291-DOC-KES
17                                      )
     LA ALLIANCE FOR HUMAN              )   Hon. David O. Carter
18   RIGHTS, et al.                     )   Courtroom 1
                    Plaintiff(s),       )
19                                      )
                 vs.                    )   STATUS REPORT OF
20                                      )   INTERVENORS LOS ANGELES
     City of Los Angeles, et. al.       )   COMMUNITY ACTION NETWORK
21                                      )   AND LOS ANGELES CATHOLIC
                        Defendant(s).   )   WORKER
22                                      )
                                        )
                                        )   Date: April 7, 2020
23                                          Time: 2:00 p.m.
                                        )
24                                      )   Ctrm: Offsite
                                        )
25                                      )
                                        )   Complaint Filed: March 10, 2020
26                                      )
                                        )
27                                      )
28


                                               1
                         STATUS REPORT OF LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 2 of 9 Page ID #:689



 1
             Intervenors Los Angeles Community Action Network (LA CAN) and Los
 2
     Angeles Catholic Worker (LACW) file this status report in advance of the status
 3
     conference on April 7, 2020.
 4
             Over the past month, both the City and the County of Los Angeles have taken
 5
     unprecedented actions to address the emergency created by the COVID-19 global
 6
     pandemic, including issuing extraordinary shelter-in place orders that have
 7
     dramatically impacted daily life but will undoubtedly save thousands of lives. The
 8
     City has also dramatically increased the region’s emergency medical capabilities by
 9
     standing up field hospitals, bringing testing sites online, and even helping to develop
10
     personal protective gear for medical staff.
11
             At the same time, however, the response to providing support for unhoused
12
     residents in Los Angeles has been insufficient to adequately address the crisis.
13
     There are currently approximately 44,214 individuals who are unsheltered in Los
14
     Angeles County and 27,221 in the City of Los Angeles alone.1 Of the unsheltered
15
     population in Los Angeles County, approximately 13,606 are over the age of 55. 2
16
     And individuals who are unhoused, particularly those who are unsheltered, face
17
     “extraordinarily high susceptibility to symptomatic infection, hospitalization, and
18
     fatality due not only to their advanced age, but also the accelerated physical decline
19
20
21
22   1
       Los Angeles Homeless Services Authority, 2019 Greater Los Angeles Homeless
23   Count-Total Point-in-Time Homeless Population by Geographic Areas, June 4,
24   2019, last updated November 21, 2019, available at
     https://www.lahsa.org/documents?id=3467-2019-greater-los-angeles-homeless-
25   count-total-point-in-time-homeless-population-by-geographic-areas.pdf.
     2
26     Los Angeles Homeless Services Authority, 2019 Greater Los Angeles Homeless
     Count-Total Point-in-Time Homeless Population, Subpopulations: Aging
27
     populations (55+), June 4, 2019, last updated November 21, 2019, available at
28   https://www.lahsa.org/documents?id=3467-2019-greater-los-angeles-homeless-
     count-total-point-in-time-homeless-population-by-geographic-areas.pdf.
                                                         1
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 3 of 9 Page ID #:690



 1   and mental weathering that frequently results from repeat exposure to harsh
 2   elements.”3
 3       To date, the City and County’s primary interventions to address the threat of
 4   COVID-19 among people who are homeless has been to 1) stand up new shelters in
 5   recreation centers; 2) deploy handwashing stations and portable toilets at
 6   encampments; and 3) bring approximately 760 hotels and motel rooms and 500
 7   trailers online. These interventions, while critically important, are not being
 8   deployed at anywhere near the scale necessary to significantly impact the trajectory
 9   of this pandemic among the City’s most vulnerable residents.
10       a. New Shelters
11           First, the City of Los Angeles has invested significant resources over the past
12   three weeks to stand up shelters at 42 recreation centers throughout Los Angeles.
13   The City originally projected that this resource-intensive undertaking would bring
14   6,000 beds online.4 However, after three weeks, the City has opened only 13 of the
15   projected 42 shelters. And because of the need to increase social distancing and de-
16   densify the shelters, the capacity of these shelters is far less than originally
17   projected—the first 13 shelters had room for only 563 individuals, instead of the
18   projected 1600. Based on that rate, the recreation centers will house only 2,000
19   Angelenos. And at the same time, large congregate shelters in Los Angeles that
20   house a significant portion of the 25% of the population in Los Angeles that is
21   homeless but sheltered, must de-densify to meet the Centers for Disease Control and
22   Prevention (“CDC”) guidelines for social distancing,5 to attempt to prevent an
23
24   3
       Dennis Culhane, Randall Kuhn, et al., Estimated Emergency and
25
     Observational/Quarantine Capacity Need for the US Homeless Population
     Related to COVID-19 Exposure by County; Projected Hospitalizations,
26   Intensive Care Units and Mortality (Mar. 25, 2020), Dkt. 47-1, Exh. A at p. 2.
     4
       Assuming all of these beds became available, they would have provided shelter
27
     for approximately one-quarter of the City’s nearly 27,0000 unsheltered homeless.
28   5
       Centers for Disease Control and Prevention, “Responding to Coronavirus
     Disease 2019 (COVID-19) among People Experiencing Unsheltered
                                                         2
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 4 of 9 Page ID #:691



 1   outbreak among shelter residents. Therefore, the number of net new shelter beds for
 2   currently unsheltered but vulnerable residents is likely to be even less.
 3       b. Hygiene for Existing Encampments
 4       Based on the City’s current projections for both shelter beds and hotels and
 5   motels, the vast majority of homeless individuals in Los Angeles will be left to
 6   shelter at their encampments. According to the CDC and the State of California 6, in
 7   order to slow the spread of COVID-19 at these encampments, individuals must be
 8   able to access hygiene services and have enough space at encampments to ensure
 9   social distancing. In addition, researchers at UCLA, University of Pennsylvania,
10   and Boston University have provided additional recommendations, building off the
11   CDC’s more general guidance. According to their report, individuals in
12   encampments must have:
13                Ability to maintain social distance among encampment residents and
14                   from others outside the encampment
15                Ability to maintain adequate handwashing and sanitation for a long
16                   duration of delayed service
17                Ability to assess and report suspected infections, meaning either regular
18                   access to outreach workers or to mobile phones with reliable service
19                   and electrical power
20                Ability to maintain adequate food, water and medicine supplies through
21                   local stores or service providers
22
23
24
     Homelessness: Interim Guidance,” last reviewed March 22, 2020, available at
25   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/unsheltered-
26   homelessness.html
     6
       State of California, “Recommended Strategic Approaches for COVID-19
27
     Response for Individuals Experiencing Homelessness,” March 2020, available at
28   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/
     COVID-19/Protocols-Homeless-Pop.pdf
                                                         3
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 5 of 9 Page ID #:692



 1   The report highlights the necessity of these services: “Encampments or individuals
 2   failing to meet these criteria may face severe risk of infection and indirect
 3   consequences in the event of a more severe emergency.” 7
 4           Despite these recommendations, the City and the County have not provided
 5   the hygiene, supplies, and services to encampments that are necessary to prevent an
 6   outbreak among the City’s homeless encampments. To date, the City has provided
 7   approximately 400 handwashing stations and 120 portable toilets to heavily-
 8   populated encampments throughout Los Angeles. While the number deployed over
 9   the past three weeks has exponentially increased the number of handwashing
10   stations and portable toilets throughout the City, the number is still inadequate for
11   the nearly 27,000 people living in encampments and in vehicles, who are spread out
12   over approximately 500 square miles.
13           Moreover, the City is struggling to adequately service the handwashing
14   stations. As this Court observed with the new handwashing stations in Skid Row,
15   these services are critical, but have proven incredibly difficult to maintain. As this
16   Court observed, see Dkt. 51, the handwashing stations often lack water, soap, or
17   paper towels.
18           This problem is not isolated to the hygiene stations in Skid Row. Intervenor
19   Los Angeles Community Action Network, along with its partners at grassroots
20   mutual aid organizations throughout Los Angeles have been monitoring
21   handwashing stations around the City of Los Angeles and have observed many of
22   the same issues observed by this Court. These issues have also been reported in the
23   media and on social media.8
24
25
26
     7
      Culhane, supra note 3 at 9.
27   8
      Lexis-Olivier Ray, “LA Installed Hundreds of Hand-Washing Stations at
28   Homeless Camps. Some Are Drying Up.”, CURBED LOS ANGELES, April 1, 2020,
     available at https://la.curbed.com/2020/4/1/21203396/homeless-coronavirus-los-
     angeles-handwashing-stations.
                                                         4
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 6 of 9 Page ID #:693



 1           On April 3, 2020, the City announced that it had entered into a partnership
 2   with the YMCA to re-open nine YMCA locations throughout Los Angeles to allow
 3   unhoused Angelenos to use the showers and other facilities. While important for
 4   individuals who are sheltering near the nine facilities or who are living in vehicles
 5   and can travel to the sites, these nine locations do not replace the hundreds of gyms,
 6   recreation centers, pools, and other facilities that unhoused individuals previously
 7   relied on before the shelter in place orders went into effect and which are no longer
 8   available.
 9           Finally, it does not appear that the City has opened park restrooms overnight,
10   as it was suggested at the March 19, 2020 hearing. Nor has the City generally
11   opened parks for individuals to shelter in place, where internet and other necessary
12   resources are available. Other jurisdictions have done so, in order to provide
13   resources and services.9 Moreover, as this Court noted at the last status conference
14   on March 26, 2020, the recreation center fields remain empty, even though allowing
15   individuals to shelter in place on these fields would bring these individuals closer to
16   the life-saving interventions offered by the shelters. See Dkt. 47-1, Exh. D.
17       c. Hotels, Motels, and Trailers
18           There is significant agreement among public health experts that single-
19   occupancy accommodations like hotels, motels, and trailers are the best intervention
20   for slowing the spread of COVID-19 among homeless individuals and preserving
21   necessary resources like hospital beds. See e.g., CDC Interim Guidance, State of
22   California Guidance, Dkt. 47-1, Exh. A-C. Yet to date, the County of Los Angeles,
23   which is the primary agency responsible for this undertaking, has reported there are
24   currently only approximately 760 hotel and motel rooms available throughout Los
25   Angeles County. This includes the rooms available for isolation and quarantine.
26
27   9
      See e.g., Christopher O’Connell, “Tampa Sets up Tent City So Homeless Can
28   Shelter in Place”, March 29, 2019, available at
     https://www.tampabay.com/news/health/2020/03/29/tampa-sets-up-tent-city-so-
     homeless-can-shelter-in-place/
                                                         5
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 7 of 9 Page ID #:694



 1   There are an additional 500 trailers that have been provided by the State of
 2   California, including 112 at Dockweiler State beach, which are available for
 3   isolation and quarantine for anyone who needs them, including but not exclusively,
 4   individuals who are unhoused. The other trailers have been deployed to the
 5   recreation center shelters, where Intervenors understand they are also on standby for
 6   isolation and quarantine.
 7           Other than these room and trailers, there does not appear to be any plan to
 8   bring individuals who are homeless and vulnerable into individual rooms, even
 9   though there is growing agreement that the failure to do so will result in the further
10   spread of COVID-19 and the significant expenditure of public health resources to
11   treat the individuals who contract the virus.10
12           The County and the City have not provided any explanation for this failure to
13   bring more resources online, despite repeated indications that it would be able to do
14   so. The Mayor of the City of Los Angeles and the County’s Director of Emergency
15   Operations, as well as the Governor of the State of California have considerable
16   legal authority to act to secure the use of property as necessary to meet the
17   emergency.11 There is also funding available. Under an agreement with FEMA, the
18   cost of hotels and motels are a reimbursable expense, up to 75%, and this includes
19   the cost of staffing and other resources. The rest of the money is available from the
20
21
     10
        See e.g., Culhane, supra note 3 at 12; State of California, supra note 6; Dkt. 47-1,
22
     Exh. B-C.
23   11
        See Los Angeles Charter, Section 8.30, Power to Requisition Supplies and
24   Personnel (“The Director of the Emergency Operations Organization may obtain
     vital supplies and other such property as is needed for the protection of life and
25   property of the people, and bind the City for the fair value thereof, and, if required
26   immediately, may commandeer the same for public use”); Los Angeles County
     Code, Section 2.68.220 (granting Director of Office of Emergency Management the
27
     authority to commandeer property as necessary); State of California, Executive
28   Order N-25-20 (granting California Health and Human Services and Office of
     Emergency Services authority to commandeer hotel rooms as necessary).
                                                         6
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
 Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 8 of 9 Page ID #:695



 1   State of California, which has provided $150 million in emergency funds to
 2   jurisdictions, including the County of Los Angeles.12 Finally, additional federal
 3   resources, are currently being made available through the CARES Act, passed on
 4   March 27, 2020.13
 5           Despite the unprecedented nature of the global pandemic and the threat it
 6   poses to unhoused residents of Los Angeles, the City and County have inexplicably
 7   failed to take steps that public health experts agree could reduce the risk to unhoused
 8   residents and the community. Significant and urgent interventions are necessary
 9   now, to avert the pending crisis.
10
11   Dated: April 6, 2020                            Respectfully submitted,
12                                                   Legal Aid Foundation of Los Angeles

13                                                         /s/ Shayla Myers
14                                                   Attorneys for Intervenors
15
16                                                   Schonbrun Seplow Harris & Hoffman LLP
17
                                                             /s/Catherine Sweetser
18                                                   Attorneys for Intervenors
19
20                                                   Law Office of Carol A. Sobel
21
                                                             /s/ Carol A. Sobel
22
23
24
     12
        California Homeless Coordinating and Financing Council, “COVID-19
     Emergency Homeless Funding Grant Allocations,” available at
25   https://www.bcsh.ca.gov/hcfc/coronavirus19/allocations.pdf
26
     13
        Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), Pub. L.
     No. 116-136 div. B tit. XII, 134 Stat. 281 (2020). The Act provides for $4 billion
27
     in funding through the Emergency Solutions Grant program. Funds received by
28   the program will be eligible for reimbursement under the Act. See H.R.748-328,
     and the Act waives bidding and other contract requirements. See H.R. 748-329.
                                                         7
     ______________________________________________________________________________________________________
                    STATUS REPORT FROM LOS ANGELES INTERVENORS
Case 2:20-cv-02291-DOC-KES Document 55 Filed 04/06/20 Page 9 of 9 Page ID #:696




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         8
     _____________________________________________________________________________________________________
     _
                   STATUS REPORT FROM LOS ANGELES INTERVENORS
